522 F.2d 295
8 ERC 1399, 5 Envtl. L. Rep. 20,450
CAROLINA ACTION, Appellant,v.William E. SIMON, Secretary of the Treasury of the UnitedStates, et al., Appellees.
No. 75-1253.
United States Court of Appeals,Fourth Circuit.
Argued April 8, 1975.Decided June 25, 1975.

Thomas F. Loflin, III, Durham, N. C.  (Ann F. Loflin, Loflin & Loflin, Durham, N. C., on brief), for appellant.
Rufus L. Edmisten, Atty. Gen., and William H. Guy, Associate Atty., N. C. Dept. of Justice, on brief for amicus curiae Atty. Gen. of N. C.
John T. Morrisey, Sr., Raleigh, N. C., and Charles Ronald Aycock, Raleigh, on brief for amicus curiae N. C. Ass'n of County Commissioners.
Edward R. Slaughter, Jr., and Jay T. Swett, McGuire, Woods & Battle, Charlottesville, Va., on brief for amicus curiae National Ass'n of Counties.
Michael A. McCord, Atty., U. S. Dept. of Justice (Wallace H. Johnson, Asst. Atty. Gen., N. Carlton Tilley, Jr., U. S. Atty., Ronald V. Shearin, Asst. U. S. Atty., Raymond N. Zagone, Atty., U. S. Dept. of Justice, on brief), for appellee William E. Simon.
W. I. Thornton, Jr., City Atty.  (Rufus C. Boutwell, Jr., Douglas A. Johnston, Asst. City Attys., on brief), for appellee City of Durham.
Robert D. Holleman, Durham, N. C., for appellee County of Durham.
Before ALDRICH, Senior Circuit Judge,* and CRAVEN and WIDENER, Circuit Judges.
PER CURIAM:


1
The question on appeal is whether disbursement by the Secretary of the Treasury of revenue sharing funds under the State and Local Fiscal Assistance Act of 1972, 31 U.S.C. § 1221 Et seq., is major federal action substantially affecting the environment so as to require preparation of an environmental impact statement.  The question arises in the context of the proposed new County Judicial Building and new City Hall in Durham, North Carolina.


2
The district court dismissed the action brought by the appellant for failure to state a claim upon which relief can be granted.  Rule 12(b)(6), Fed.R.Civ.P.  For the reasons stated by Judge Gordon in an excellent memorandum opinion we hold that the National Environmental Policy Act, 42 U.S.C. § 4321 Et seq., does not apply to a project in which the only federal participation is the distribution of revenue sharing funds to aid local communities in financing the project.  The decision below will be


3
Affirmed.



*
 First Circuit, Sitting by Designation